Citation Nr: 0022533	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  98-00 390A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for chronic axonal 
peripheral neuropathy due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from August 1943 to November 
1945, and from January 1951 to May 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision, in which the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied service connection for 
peripheral neuropathy due to exposure to Agent Orange. 

The Board notes that a claim for service connection for 
bilateral peripheral neuropathy of the lower extremities was 
previously denied in a final Board decision dated in May 
1989.  The current claim is based upon an allegation of 
exposure to Agent Orange and VA's promulgation of 
liberalizing regulations pertaining to Agent Orange claims 
subsequent to the prior final denial.  Accordingly, the Board 
agrees with the RO that the claim on appeal is reviewable on 
a de novo basis.  See Spencer v. Brown, 4 Vet App. 283, 288-
89 (1993); Aff'd 17 F. 3d 368 (Fed. Cir. 1994) (where a 
change in law or regulation creates a new basis of 
entitlement to veterans benefits, a claim under the new law 
is a claim separate and distinct from the claim denied prior 
to the liberalizing law or regulation).


FINDINGS OF FACT

1.  The appellant was in a position to be exposed to Agent 
Orange during his active service in the Republic of Vietnam 
during the Vietnam Era.

2.  The appellant has submitted competent medical opinion 
that his chronic axonal neuropathy is most likely related to 
Agent Orange exposure.

3.  The appellant has presented a plausible claim for service 
connection for chronic axonal neuropathy due to Agent Orange, 
and VA has a further duty to assist him in the development of 
his claim.


CONCLUSION OF LAW

The claim for service connection for chronic axonal 
neuropathy due to Agent Orange is well grounded, and there is 
a further statutory duty to assist the appellant in 
developing facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that his chronic axonal neuropathy, 
which he claims first manifested in approximately 1974, stems 
from his exposure to Agent Orange in service.  In support of 
his claim, he has submitted service records which confirm 
that he served in the Republic of Vietnam during the Vietnam 
Era, and he has testified that he was in a position to be 
exposed to Agent Orange.  A July 1994 VA consultation 
resulted in opinion that he manifested "chronic neuropathy 
of unknown etiology but most likely related to toxin exposure 
(Agent Orange)."  His other VA clinical records contain 
similar opinions.  

For purposes of a well grounded analysis, the Board accepts 
the truthfulness of the appellant's assertions that he was in 
a position to be exposed to Agent Orange.  King v. Brown 5 
Vet. App. 19 (1993).  Cf. 38 C.F.R. § 3.307(a)(6)(iii) (1999) 
(VA recognition that veteran's who served in the Republic of 
Vietnam during the Vietnam Era may have been exposed to Agent 
Orange).  Notwithstanding the fact that his chronic 
peripheral neuropathy is not among the presumptive diseases 
eligible for service connection under 38 C.F.R. § 3.309, the 
Board is of the opinion that the appellant has submitted a 
plausible service connection claim under the general laws and 
regulations governing VA compensation entitlement.  See 
Combee v. Brown, 34 F 3d. 1039 (Fed.Cir. 1994); Caluza v. 
Brown, 7 Vet.App. 498 (1995).

As addressed in the remand below, the Board is of the opinion 
that further development of this claim is warranted prior to 
any further adjudication.

ORDER

The claim of entitlement to service connection for chronic 
axonal neuropathy due to Agent Orange is well grounded.  To 
this extent only, the appeal is granted.


REMAND

As the claim of claim of entitlement to service connection 
for chronic axonal neuropathy due to Agent Orange is well 
grounded, VA may undertake development to assist the 
appellant in developing facts pertinent to his claim.  See 
Morton v. West, 12 Vet.App. at 486 (1999).  As indicated 
above, the Board has accepted the truthfulness of the 
appellant's assertions that he was in a position to be 
exposed to Agent Orange.  However, there is no evidence of 
record which establishes that the appellant was, in fact, 
exposed to Agent Orange.  See McCartt v. West, 12 Vet.App. 
164, 168 (1999) (regulatory presumption of exposure to Agent 
Orange not applicable for a claimant who does not manifest a 
disease enumerated under 38 C.F.R. § 3.309(e)). 

Based upon the particular facts of this claim, the Board is 
of the opinion that the RO should contact the United States 
Armed Services Center for Research of Unit Records (USASCRUR) 
(formerly the U.S. Army & Joint Services Environmental 
Support Group (ESG)) in order to verify whether the appellant 
was exposed to Agent Orange during his period of service in 
Vietnam.  If, and only if, USASCRUR confirms that the 
appellant was exposed to Agent Orange in service, the 
appellant should be afforded VA neurology examination in 
order to determine the etiology of his chronic axonal 
neuropathy.

Accordingly, the case is REMANDED for the following:

1.  The RO should obtain the appellant's current 
VA clinical records, both inpatient and 
outpatient, and associate those records with the 
claims folder.

2.  The RO should obtain the appellant's service 
personnel records and prepare a summary of his 
exact service dates in Vietnam and the unit(s) to 
which he was attached.  This summary and all 
supporting documentation regarding his service in 
Vietnam should be sent to USASCRUR at 7798 Cissna 
Road, Springfield, Virginia 22150-3197 with a 
request to verify whether the appellant was 
exposed to Agent Orange during his period of 
service in Vietnam.

3.  Thereafter, the RO should make a determination 
whether the appellant was exposed to Agent Orange 
in service.  If, and only if, USASCRUR confirms 
that the appellant was exposed to Agent Orange in 
service, the appellant should be afforded VA 
examination by a neurology specialist in order to 
determine the etiology of his chronic axonal 
neuropathy.  The examiner should review the 
contents of the claims file, to include 
documentation of his Agent Orange exposure, and 
obtain relevant history from the appellant.  
Following the examination, the examiner should 
express opinion as to whether it is at least as 
likely as not that the appellant's chronic axonal 
neuropathy is due to exposure to Agent Orange in 
service?  The examiner must provide a rationale 
for the opinion expressed.  The claims folder and 
a copy of this remand should be made available to 
the examiner.

4.  The RO should then readjudicate the issue of 
entitlement to chronic axonal peripheral 
neuropathy due to exposure to Agent Orange with 
consideration of all the evidence of record.  If 
the determination made remains unfavorable, the 
appellant and his representative should be 
furnished with a supplemental statement of the 
case and be given the opportunity to respond 
thereto.  Thereafter, subject to current appellate 
procedures, the case should be returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 



